—Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered March 12, 1997, convicting defendant, after a jury trial, of manslaughter in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the jury and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). The credible evidence clearly established that *250defendant shot the victim, and defendant’s acquittal of other charges does not warrant a different conclusion.
By requesting the submission of manslaughter in the second degree as a lesser included offense of murder in the second degree and manslaughter in the first degree, defendant waived his right to challenge such submission (People v Richardson, 88 NY2d 1049, 1051), which was, in any event, supported by a reasonable view of the evidence. Concur — Williams, J.P., Saxe, Ellerin, Lerner and Friedman, JJ.